Citation Nr: 0510835	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Whether the appellant has basic eligibility for 
nonservice-connected death pension.  

4.  Entitlement to DIC dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran was a World War II and peacetime veteran who 
served with the New Philippine Scouts from June 1946 to April 
1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

The Board notes that by letter dated March 7, 2005, the Board 
requested the appellant to complete a VA Form 21-22 if she 
wished to appoint a representative or a VA Form 22a if she 
wished to appoint an agent or private attorney.  The 
appellant was informed that if she failed to respond within 
30 days, the Board would proceed with its review of the case 
without representation.  The 30 day period has passed and no 
response was received from the appellant.  The request was 
sent to her latest known address of record and was not 
returned as undeliverable by the United States Postal 
Service.  Accordingly, the Board now proceeds with appellate 
consideration of the case with no appointed service 
organization or agent representing the appellant.

In a May 2004 statement, the appellant filed a notice of 
disagreement (NOD) with a March 2004 RO decision which denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  This issue is addressed in the REMAND portion 
of this decision and will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  VA will notify 
the appellant if further action is required on her part.  




FINDINGS OF FACT

1.  The veteran died in August 2002, as a result of cardio-
respiratory arrest secondary to hypostatic pneumonia and 
pulmonary emphysema.  

2.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.  

3.  A chronic respiratory disorder with subsequent diagnosis 
of pulmonary tuberculosis was first shown many years after 
discharge from active duty.

4.  A cardiac disorder was not shown until the veteran's 
death.

5.  There is no competent medical evidence demonstrating a 
causal relationship between the veteran's military service, 
or any disability related thereto, and his death.

6.  At the time of the veteran's death, he had no pending 
claims or entitlement to any VA benefits.

7.  The National Personnel Records Center (NPRC) certified 
that the decedent had active service from June 1946, to April 
1949.  Additional service records reflect that this service 
was with the Philippine Scouts.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2004).  

2.  There is no legal entitlement to accrued benefits.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000(c) (2004).

3.  Basic eligibility for VA non-service-connected death 
pension benefits has not been established.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that the VCAA letter was sent 
to the appellant in November 2002, prior to the initial 
denial of service connection for the cause of the veteran's 
death and denial of accrued benefits and basic eligibility 
for nonservice-connected death pension in December 2002.  
Moreover, the appellant was sent another VCAA letter in 
December 2003 and the September 2003 SOC specifically advised 
her as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the appellant.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran's cause of death was shown as cardio-
respiratory arrest secondary to hypostatic pneumonia and 
pulmonary emphysema, as discussed below, there is no 
probative evidence that the conditions were incurred in or 
aggravated by service.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require a medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide a medical examination 
absent a showing of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the current claim are 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

The appellant filed a claim for service connection for cause 
of death.  She contends that the veteran had pneumonia in 
service and this continued after service, and subsequently 
led to his death.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, such as cardiovascular 
disability, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, or PTB 
becomes manifest to a degree of 10 percent within three years 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The certificate of death reveals that the veteran died on 
August [redacted], 2002.  The immediate cause of death was listed as 
cardio-respiratory arrest secondary to hypostatic pneumonia 
and pulmonary emphysema.  The veteran was 74 years old.  
There is no indication that an autopsy was performed.  The 
certificate of death reports that he died at home.  

The veteran was not service connected for any disability at 
the time of his death
 
Upon review of the record, the Board finds that there is no 
competent evidence of record showing that the cause of the 
veteran's death (cardio-respiratory arrest secondary to 
hypostatic pneumonia and pulmonary emphysema) was related to 
service.  

The service medical records reflect treatment for malaria and 
pneumonia in June-July 1946.  X-ray in July 1946 showed 
evidence of resolution of pneumonia.  At time of separation 
examination in March 1949, there were normal findings of all 
body systems.  Thus, the Board finds that the pneumonia and 
malaria resolved with treatment during service and were acute 
and transitory.

The first post service medical records consist of private 
records dated in 1977 with an X-ray report which shows an 
impression of chronic Koch's disease.  This is more than 25 
years after separation from service.  Moreover, these records 
do not contain any medical evidence or opinion relating the 
veteran's disease to service.     Additional medical 
treatment records show post service treatment for PTB in 1979 
and private records dated in 1995 include a report showing 
the presence of mycobacterium tuberculosis.  These records 
did not indicate that the veteran's respiratory disease was 
related to service.

Additional private records reflect that the veteran was 
admitted to the hospital for treatment of PTB and pneumonia 
from August 14, 2002, through August 19, 2002.  Treatment for 
a cardiovascular condition is not indicated until the 
veteran's death in 2002.  None of the medical evidence of 
record shows a relation between the veteran's service and the 
cause of his death.

In reaching this decision, the Board has considered the 
appellant's assertions.  The appellant is competent as a 
layperson to report that on which she has personal knowledge. 
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the appellant is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the veteran's death.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the claim is denied.

Accrued Benefits

The veteran died in August 2002, as shown by his official 
death certificate.  The appellant's claim, which included a 
claim for accrued benefits, was received by the RO in 
September 2002, approximately one month after his death.  

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid, shall, upon the 
death of such individual, be paid to the surviving spouse or 
other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160(c) 
(2004).

Here, the claims file is absent any evidence that the veteran 
had a claim pending for any VA benefit at the time of his 
death, including a claim for service connection for either a 
respiratory or cardiovascular disability.  While the veteran 
had filed claims in 1979 and 1998, such claims were denied by 
the RO and the veteran advised of these denials.  The veteran 
did not file notices of disagreements with any of these 
determinations.  Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As the law, and not 
the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Nonservice Connected Death Pension

The appellant contends that she is entitled to non-service 
connected VA pension as the veteran served in Philippine 
Scouts in 1946.  The law authorizes the payment of non-
service-connected pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty. 
"Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

The service department certified that the decedent had 
service with the Philippine Scouts from June 1946 through 
April 1949.  The service department's determination is 
binding on VA.  The United States Court of Appeals for 
Veterans Claims (Court) has held that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  None 
contains information different from the information provided 
to and used by the service department in its verification of 
the veteran's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  

In addition, the Board notes that the official documents do 
not indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see 
also 38 C.F.R. § 3.8(a).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  

Basic eligibility for nonservice-connected death pension is 
not established.  


REMAND

In a May 2004 statement, the appellant filed a notice of 
disagreement (NOD) with a March 2004 RO decision which denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  The Board observes that the RO has yet to 
discuss the issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 in a SOC.  The United States 
Court of Appeals for Veterans Claims has held that where the 
Board finds an NOD has been submitted to a matter that has 
not been addressed in an SOC, the issue should be remanded to 
the RO for appropriate action.  Manlincon, 12 Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED 
to the VBA AMC for the following:

The VBA AMC should issue the appellant a 
SOC as to the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 
1318.  The appellant should be apprised 
of her right to submit a substantive 
appeal and to have her claim reviewed by 
the Board.  The VBA AMC should allow the 
appellant the requisite period of time 
for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


